This court has carefully examined the original records in the above-entitled case, and after having duly considered the legal questions raised by the parties, for the reasons set forth in the opinion delivered in the case of The People v. Pinto, No. 198, decided on the 22d instant, hereby reverses the order of the District Court for the Judicial District of Arecibo, disharging Florentino Ayala, and instead thereof, hereby orders that he be again committed to imprisonment under the custody of the warden of the said district, with the costs of the first instance against him; and it is ordered that a certified copy of this decision, and the opinion above referred to, be transmitted to the court below, for the proper purposes, and the original records also to be returned.

Reversed.

Chief Justice Hernández and Justices Pigueras, MacLeary, Wolf and del Toro concurred.